Citation Nr: 0729165	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-36 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	C. William Hinnant, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant served as a member of the Army National Guard 
from August 10, 1973 to February 1, 1997 with a period of 
active duty for training (ACDUTRA) from August 10, 1973 to 
December 31, 1974.  He did not serve on active duty.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2006.  This matter was 
originally on appeal from rating decisions dated in December 
2002 and January 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the appellant's current low back disorder had its onset 
during an active military service or is otherwise related to 
active military service.

2.  There is competent medical evidence that a corn of the 
left fourth/fifth interdigital space developed during an 
ACDUTRA period.

3.  There is no competent medical evidence demonstrating that 
the appellant's bilateral pes planus deformity, left hallux 
valgus deformity, or left foot metatarsalgia had its onset 
during active military service or is otherwise related to 
active military service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 
3.303 (2006).

2.  A left foot corn was aggravated during an ACDUTRA period.  
38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2006).

3.  Bilateral pes planus deformity, left hallux valgus 
deformity, and left foot metatarsalgia were not incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
101, 1101, 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1, 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in May 2002 and October 2002 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  Both letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

In November 2006, the appellant was advised how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in November 2006.  

The veteran's National Guard personnel and medical records as 
well as identified private medical records have been 
obtained, to the extent available.  Records relating to a 
Social Security disability determination have also been 
received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With respect to the issue of entitlement to service 
connection for a low back disability, the Board concludes an 
examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  
  
With respect to the issue of entitlement to service 
connection for a bilateral foot disability, the veteran was 
also accorded a VA examination in October 2006. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131.  Active military service 
includes:  (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).   Presumptive periods do not apply to 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

National Guard service personnel records show that the 
appellant served from August 1973 to February 1997 with no 
active duty dates.  The record indicates that in 1991, the 
appellant had 70 days of ACDUTRA; and in 1992, the appellant 
had 52 days of ACDUTRA.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

a.	Low back disability

The appellant seeks service connection for a low back 
disability.  The appellant testified in May 2007 that he 
injured his low back in 1991 while in Okinawa when he climbed 
a tower to repair some damage and he slipped off the tower 
and hung by a safety rope.  He also testified that he re-
injured his back in 1992 picking up boxes of telephones.

In this case, the appellant clearly has a current disability.  
He has been diagnosed with spinal stenosis, L4-5, herniated 
disc, L5-S1, degenerative disc disease L4-5 and L5-S1 and has 
undergone anterior diskectomy, laminotomy, foraminotomy, and 
partial facetectomy.  The remaining questions, therefore, are 
(1) whether there is evidence of an injury during an ACDUTRA 
or INACDUTRA period; and (2) whether there is competent 
medical evidence of a relationship between the current 
disability and an ACDUTRA or INACDUTRA period.

With respect to whether there is evidence of an injury during 
an ACDUTRA or INACDUTRA period, other than the veteran's 
contentions, there is no indication in the record that the 
veteran's low back was injured during any period of ACDUTRA 
or INACDUTRA.  

The veteran's National Guard medical records are absent 
complaints, findings or diagnoses of a low back injury until 
a March 1994 private medical record noted that in July 1993 
the appellant was injured while on the job when he was 
carrying 60-foot 4x6s and attempting to get out of the way of 
a crane bringing in a load of wood when he had a sudden pain 
in his back.  X-rays of the lumbosacral spine showed marked 
degenerative narrowing at L5-S1, secondary to old 
degenerative herniated nucleus pulposus with degeneration and 
herniation with resulting localized spondylosis, narrowing of 
the interspace, spur formation, and facet degenerative 
changes.  A November 1994 note from the appellant's private 
physician stated that the appellant was found to need back 
surgery.  An annual medical certificate dated in December 
1994 noted that the veteran had a back problem.  A February 
1995 Report of Medical Examination evaluated the appellant's 
spine as abnormal, and the corresponding Report of Medical 
History indicated that the appellant had recurrent back pain 
from a herniated disc in his lower back and that surgery was 
pending.  In June 1995, the appellant's physician provided a 
statement regarding the low back pain.  The statement 
indicated a diagnosis of lumbosacral spondylosis.  A physical 
profile board convened in November 1995.  Of record is a 
letter from the appellant's attorney dated in January 1996 
which indicates that the appellant was a client in a workers' 
compensation matter, that he had not been released from 
medical care, and that he had been referred to an orthopedic 
surgeon for further information.  The record indicates that 
on June 25, 1996, the appellant underwent spinal surgery and 
would be unable to do any manual labor or significant 
physical activity for approximately one year.  An October 
1996 Medical Duty Review Board Transmittal recommended 
separation.  

Although the medical evidence indicates that the appellant 
reported a low back injury, the evidence does not corroborate 
the veteran's contention that he injured his low back during 
an ACTDUTRA or INACDUTRA period.  On July 12, 1993, the date 
indicated in his National Guard medical records that he 
injured his back at work, the appellant was not on ACTDUTRA 
or INACDUTRA.  His ACDUTRA periods in 1993 were from August 
14, 1993 to August 28, 1993 and on November 5, 1993.  The 
record indicates that there were no INACDUTRA periods in July 
1993.  

In addition, an August 1993 Emergency Room Outpatient record 
indicates that three weeks prior, the appellant was lifting 
lumbar and had to move quickly to avoid an arm of crane, and 
he felt a pop in his back.  Diagnosis was acute muscle 
strain.  The adjudication records from the Social Security 
Administration note that the appellant injured his back on 
July 12, 1993 while working for A.M. Tuck, Inc.  

Thus, there is no objective evidence which supports the 
veteran's contentions that he suffered a low back injury 
during ACTDUTRA or INACDUTRA.

With respect to whether there is medical evidence of a 
relationship between the current disability and an ACDUTRA or 
INACDUTRA period, no medical professional has ever related 
this condition to the appellant's military service.  In 
addition, although the veteran contends that he has a low 
back disability that is related to his ACTDUTRA period, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a low back disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

b.	Bilateral foot disability

The appellant seeks service connection for a bilateral foot 
disability.  The appellant testified in May 2007 that he 
injured both his feet in 1973 when he jumped of a truck, 
sprained his ankle, and the next day his feet swelled.

In this case, the appellant clearly has a current disability.  
He has been diagnosed with pes planus deformity bilaterally, 
hallux valgus deformity on the left, metatarsalgia of the 
left foot, pain in the left heel, and corn on the left 
fourth/fifth interdigital space.  The remaining questions, 
therefore, are (1) whether there is evidence of an injury 
during an ACDUTRA or INACDUTRA period; and (2) whether there 
is competent medical evidence of a relationship between the 
current disability and an ACDUTRA or INACDUTRA period.

With respect to whether there is evidence of an injury during 
an ACDUTRA or INACDUTRA period, National Guard service 
medical records show that the appellant complained of pain in 
his left foot in November 1973 during ACDUTRA.  The boot fit 
was noted to be proper, and no recent injury was noted.  The 
impression was early stress fracture left, and the appellant 
was placed on a profile for 14 days.  

The record also indicates that he presented in June 1990 
during ACDUTRA with a white colored area between fourth and 
small left toe.  The appellant reported that it was a callous 
and that he was using home treatment and picking it.   
   
Thus, there is objective evidence that the appellant had 
problems with the area between his fourth and small left toe 
during ACTDUTRA.

With respect to whether there is medical evidence of a 
relationship between the current disability and an ACDUTRA 
period, the October 2006 VA examiner stated that it appears 
that the corn that is still present in the left foot is the 
same lesion that was present when he got a surface skin 
infection while paring this down.  He stated that obviously, 
if this is the case this was present in military service and 
is continuing to be present at this time.  

With regard to the appellant's hallux valgus deformity, the 
examiner stated that he did not believe that this was related 
to the appellant's military service.  The only other injury 
or complaint of pain involved his left heel and in no way 
affected his forefoot pain or metatarsalgia while in the 
military.  

The examiner stated that he did not see any report of pes 
planus deformity in the military records.  

The examiner stated that he was unable to demonstrate any 
heel pain on examination.  He also stated that if the 
appellant had a stress fracture, that he could develop 
posttraumatic arthritis in the heel, but that he was not 
convinced that this was present.  

With regard to the metatarsalgia and hallux valgus, the 
examiner stated that he believed that it was less likely as 
not that this has any relation to the appellant's military 
service.

Thus, the appellant's current corn of his left fourth/fifth 
interdigital space has been related to his active military 
service.  However, with respect to the other diagnoses of the 
feet, no medical professional has ever related these 
conditions to the appellant's military service.  In addition, 
although the veteran contends that he has a bilateral foot 
disability that is related to his ACTDUTRA period, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the evidence suggests that the left foot corn has 
existed since his 1973 ACTDUTRA period, the Board will 
resolve any remaining doubt in favor of the appellant and 
find that it is at least as likely as not that a left foot 
corn was at least aggravated during ACTDUTRA period.  
However, with respect to the other diagnoses of the feet, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a corn in the left 
fourth/fifth interdigital space is granted.

Entitlement to service connection for a bilateral foot 
disability is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


